ROSS, C. J.
This case grows out of the case just decided, No. 1419 (ante, p. 395, 146 Pac. 504), wherein the ArizonaParral Mining Company was appellant and the present appellant was appellee. The appellant Forbes, who was plaintiff below, as stated in that case, had sued for broker’s commission. At the time of instituting his suit he caused a writ of attachment to be levied upon the appellee’s mining property for the purpose of securing any judgment he might recover. The court dissolved and dismissed the attachment. This appeal is prosecuted from the order of dissolution. Having decided in ease No. 1419, supra, that the appellant herein could not recover upon the contract sued on, it follows that the order of the court dismissing the attachment must be affirmed without regard to the reasons the court may have assigned for such” order. There being no debt, there could be no attachment.
Judgment affirmed.
FRANKLIN' and CUNNINGHAM, JJ., concur.
Rehearing denied April 9, 1915.